Title: Enclosure: John Barnes’s Account with Tadeusz Kosciuszko, 8 April 1815
From: Barnes, John
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


            John Barnes. George Town Coa In a/c wth Genl Kosciusko in Paris
            
              
                1814.
                
                Dolls–Cents.
              
              
                MaytoSepr
                12th8th
                for Proceeds of $10,000, Subscribed to the US. Loan, of 25 Millions a 88 for $100—liquidated a 80 for $100. of 6 ⅌Ct Stock of the US. bearing Int of 5⅖th 6 ⅌Ct payble quarterly on
                }
                12.500
                –
              
              
                1815.
                
                
                
              
              
                 Jany 
                8th
                for proceeds of Int. Accruing on Average from 10th July to 31st Decr 1814. on the above Subscrip
                358.32.
                
              
              
                
                
                Negotiatn on do
                8.95.
                
              
              
                
                
                
                349.37.
                
              
              
                April 
                8th
                for 3 Mos Int. due the 1h Inst on $12.500
                187.50.
                
                
              
              
                
                
                Negon
                4.68.
                182.82.
                
              
              
                
                
                
                Dollars,  
                $532.19.
                
              
            
            
              
                E E. 
                George Town Coa
              
              
                
                8h April 1815
              
              
                
                John Barnes,
              
            
          